Per Curiam,
Briefly stated, the material allegations in the bill are that the plaintiff’s uncle held a mortgage on a farm owned by her mother; that in 1893, ten years before his death, he agreed with the plaintiff that if she would perform certain services for her mother and for him, she should have the farm at the death of her mother clear of incumbrance; that the services were performed, but that her uncle had failed to satisfy or release the mortgage; that the defendant, the administrator of his estate, had obtained judgment on the mortgage and threatened to issue execution thereon. The prayer is for an injunctionrestraining the defendant from issuing execution, and requiring a transfer of the judgment to the plaintiff.
It is averred in the answer that the whole subject of controversy was adjudicated in the proceeding on the mortgage. It appears from the record of that proceeding attached to the answer that the writ was issued against the plaintiff in this bill as administratrix of her mother’s estate ; that she filed an affidavit of defense in which she alleged that she was the sole owner of the property, and the scire facias was amended b}r naming her as terre-tenant; that one ground of defense at the trial distinctly raised by a request for charge was that the agreement recited in the bill in this case had been made and fully performed on her part. At that trial a verdict was directed for the plaintiff because of the insufficiency of the evidence to establish any valid defense, and the judgment was affirmed by this pnurt. See Brownell v. Oviatt, 215 Pa. 514. It is evi*454dent from that record that there had been a final adjudication of the controversy presented by the bill and answer in this case. But whether adjudicated or not, the plaintiff is concluded for the reason that a judgment is conclusive not only as to matters directly litigated and decided, but as to any grounds of recovery and defense that might have been presented and decided : Long v. Lebanon Nat. Bank, 211 Pa. 165.
The decree dismissing the bill is affirmed at the cost of the appellant.